 

Exhibit 10.56

 

DESCRIPTION OF INDEPENDENT DIRECTOR COMPENSATION

Quintiles Transnational Holdings Inc. (the “Company”) revised its Independent
Director Compensation Policy, which is applicable to those directors who (i) are
not an employee of the Company or (ii) have not been designated by a shareholder
group pursuant to the Amended and Restated Shareholders Agreement dated February
5, 2015 (an “Independent Director”), to incorporate compensation for the Chair
of the Board, effective as of January 1, 2016.

Consistent with the current Independent Director Compensation Policy, each
Independent Director will receive an annual cash retainer of $65,000, paid
quarterly, and meeting fees of $2,250 for attendance (either in person or via
teleconference) at each meeting of the Board of Directors (the “Board”) and any
Board committees on which he or she serves. The Company will also pay the chair
of its Audit Committee an additional $25,000 annual retainer, paid quarterly,
and pay those directors who serve as chairs of its other Board committees an
additional $20,000 annual retainer, paid quarterly. The Company will also
reimburse reasonable travel expenses and other out-of-pocket costs incurred in
connection with attendance at Board and committee meetings by each of the
Independent Directors.

Under the Independent Director Compensation Policy, each Independent Director is
eligible to receive an initial equity grant upon joining the Board and an annual
equity grant for continued service on the Board.  Each grant will have an
aggregate economic value of $200,000, with 75% of the grant value delivered in
the form of stock options and 25% of the grant value delivered in the form of
restricted stock units (subject to such limitations in value or grant size
imposed by the Company’s 2013 Stock Incentive Plan).  The initial grant will
vest over three years and the annual grant will vest over one year.

In recognition for leading the Board, an annual cash retainer of $125,000 will
be paid quarterly to the Chair of the Board in addition to the retainer for
serving on the Board.  Also an additional annual grant for the Chair of the
Board will have an economic value of $125,000 with 75% of the grant value
delivered in stock options and 25% of the grant value delivered in the form of
restricted stock units (subject to such limitations in value or grant size
imposed by the Company’s 2013 Stock Incentive Plan). The annual grant for the
Chair will vest over one year.

 

 